COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 JOSE PORTILLO,                                    §
                                                                    No. 08-14-00017-CV
                         Appellant,                §
                                                                      Appeal from the
 v.                                                §
                                                                     14th District Court
 TEXAS HEALTH PRESBYTERIAN                         §
 HOSPITAL DALLAS,                                                  of Dallas County, Texas
                                                   §
                         Appellee.                                   (TC#DC-13-02521)
                                                    §

                                   MEMORANDUM OPINION

        We have considered the parties’ “Agreed Motion to Dismiss Appeal” with prejudice.         It

is the Court’s opinion that the motion should be granted; therefore, we dismiss the appeal with

prejudice.   See TEX.R.APP.P. 42.1(a)(1), 43.2(f).

        The motion does not reflect that the parties have made any agreement regarding costs.

Accordingly, costs are taxed against Appellant.         See TEX.R.APP.P. 42.1(d)(absent agreement of

the parties, the court will tax costs against the appellant).



November 19, 2014                               YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Larsen, J. (Senior Judge), and Ferguson, Judge
Larsen, J. (Senior Judge), sitting by assignment
Ferguson, Judge, sitting by assignment